17‐2880 
  United States v. Juvenile Male aka Desorden aka Dylan 
   
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                         

                                  SUMMARY ORDER 
                                                         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE 
NOTATION  ASUMMARY  ORDER@).  A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
   
         At a stated term of the United States Court of Appeals for the Second Circuit, 
  held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
  City of New York, on the 20th day of December, two thousand eighteen. 
   
  PRESENT:  DENNIS JACOBS, 
                      GUIDO CALABRESI, 
                                 Circuit Judges, 
                      JED S. RAKOFF,* 
                                 District Judge. 
   
  ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
  JUVENILE MALE aka DESORDEN aka DYLAN, 
                       
                      Defendant‐Appellant, 
   
                      ‐v.‐                                                             17‐2880 
   
  UNITED STATES OF AMERICA, 
   
                      Appellee. 
  ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 


   Judge Jed S. Rakoff, United States District Court for the Southern District of New York, sitting by 
  *

  designation. 
 
FOR DEFENDANT‐APPELLANT:                     GLENN A. OBEDIN, Law Office of 
                                             Glenn A. Obedin, Central Islip, NY. 
 
FOR APPELLEE:                                JO ANN M. NAVICKAS, PAUL G. 
                                             SCOTTI, JOHN J. DURHAM, Assistant 
                                             United States Attorneys, for Richard P. 
                                             Donoghue, United States Attorney for 
                                             the Eastern District of New York, New 
                                             York, NY. 
 
       Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Bianco, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       C.A., a juvenile male, appeals a memorandum and order granting the 
government’s motion to proceed against him as an adult pursuant to 18 U.S.C. § 
5032.  C.A. argues that the district court improperly balanced the six factors used 
to determine whether to proceed against juveniles as adults, and thereby abused 
its discretion.  We assume the parties’ familiarity with the underlying facts, the 
procedural history, and the issues presented for review. 
        
       C.A. is a suspected member of the La Mara Salvatrucha gang, also known 
as MS‐13, and has been charged with racketeering, racketeering conspiracy, 
conspiracy to murder, murder, attempted murder, and assault with a dangerous 
weapon in violation of 18 U.S.C. §§ 1959(a)(1), 1959(a)(3), 1959(a)(5), 1962(c), and 
1962(d).  Specifically, C.A. is accused of shooting a rival gang member on 
January 15, 2016 outside of a public library in Brentwood, New York.  C.A. was 
arrested and released on bail.  C.A. is further accused of conspiring to kill 
another alleged MS‐13 member, Jose Pena, who was suspected of being gay and 
who was thought to be cooperating with the police investigation of the January 
15 shooting.  Pena was stabbed to death in a forest on June 3, 2016, while C.A. 
was out on bail.   
        


                                         2
       We review an order transferring a juvenile to adult status for abuse of 
discretion.  United States v. Nelson, 68 F.3d 583, 588 (2d Cir. 1995).  An abuse of 
discretion occurs when a district court “fails to make the required factual 
findings or where the findings it does make are clearly erroneous.”  Id. 
        
       A juvenile aged 15 or more, who is alleged to have committed a crime that 
would be a felony crime of violence if committed by an adult, may be prosecuted 
as an adult if a district court, upon a motion by the Attorney General, finds such 
transfer to be in the interest of justice.  See 18 U.S.C. § 5032.  Six factors bear upon 
transfer: 
        
              [1] the age and social background of the juvenile; [2] the nature of 
              the alleged offense; [3] the extent and nature of the juvenile’s prior 
              delinquency record; [4] the juvenile’s present intellectual 
              development and psychological maturity; [5] the nature of past 
              treatment efforts and the juvenile’s response to such efforts; [and 6,] 
              the availability of programs designed to treat the juvenile’s 
              behavioral problems. 

Id.  “The six statutory factors need not be accorded equal weight by the district 
court, which may balance the factors in any way that seems appropriate to it.”  
Nelson, 68 F.3d at 588.  “[W]hen a crime is particularly serious, the district court 
is justified in weighing [the second] factor more heavily than the other[s],” 
particularly given “the heinous nature of the crime of intentional murder.”  Id. at 
590.   
 
        C.A. concedes that he is eligible for prosecution as an adult but argues that 
the court abused its discretion by according undue weight to the second factor 
(the nature of the alleged offense) and insufficient weight to the fifth and six 
factors (prior treatment and availability of treatment programs).  This argument 
fails as an initial matter because the district court may balance the factors as it 
sees fit.  And although the court did accord more weight to the second factor, see 
App’x 86, this was not an abuse of discretion given the seriousness of the alleged 
crimes, which include intentional murder.   
         
        C.A. argues that prior treatment should have been given more weight; but 
the court found this factor to be neutral because C.A. never participated in 


                                           3
mental health treatment.  And we see no evidence that the court afforded less 
weight to the sixth factor‐‐which it found weighed against transfer because the 
government did not prove that programs designed to treat C.A.’s behavior were 
unavailable‐‐than to the first, third, and fourth factors.  In any event, even 
assuming the court afforded less weight to the fifth and sixth factors, the record 
contains no evidence suggesting that rehabilitative programs would have 
positive results.  We cannot say that the district court abused its discretion in 
weighing the severity of the allegations more heavily than the hypothetical 
prospect of rehabilitation.   
        
       We have considered C.A.’s remaining arguments and find them to be 
without merit.  The judgment of the district court is AFFIRMED. 
        
        
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 




                                         4